Citation Nr: 0941453	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  04-33 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of head 
trauma. 


REPRESENTATION

Appellant represented by:	Andrew M. Leblanc, Attorney


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Merchant Marines 
from November 1944 to July 1945 and in the Marine Corps from 
October 1945 to January 1947.  This case comes before the 
Board of Veterans' Appeals (Board) on appeal from a rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over 
the claims folders is currently held by the RO in St. 
Petersburg, Florida.   

In October 2005, the Board denied the Veteran's claim.  The 
Veteran appealed this denial to the Court of Appeals for 
Veterans Claims (Court).   In May 2007, the Court granted a 
Joint Motion for Remand filed by the parties, and remanded 
the appeal to the Board for further development.  The Board 
remanded the claim in September 2007 and denied the claim in 
a March 2008 decision.  The Veteran again appealed the denial 
of his claim, and the Court granted another Joint Motion for 
Remand in February 2009.  The case returned to the Board 
where it was remanded in April 2009.  The case has now 
returned to the Board for further appellate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Residuals of head trauma, diagnosed as vascular dementia, 
were incurred during active duty service in the Merchant 
Marine.  


CONCLUSION OF LAW

Service connection for residuals of head trauma, diagnosed as 
vascular dementia, is warranted.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recitation of Pertinent Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  
"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran contends that he incurred a head injury during 
his active service with the Merchant Marines that has 
resulted in current residuals including memory loss, a 
nervous condition, headaches, and difficulty eating, walking, 
and talking.   

Available service treatment records from 1946 establish that 
the Veteran fell off a ladder in May 1945 while serving with 
the Merchant Marines and lost consciousness for approximately 
10 minutes.  In September 1946, the Veteran stated that since 
his head injury he had developed a stutter, a loss of 
appetite, photophobia, and tearing in the eyes with bright 
light.  The Veteran was found to have symptoms of complex 
psychoneurosis hysteria and was transferred to a field 
hospital.  The next day, he was diagnosed with a speech 
disorder based on his history of head trauma and subsequent 
stuttering and emotional problems.  The diagnosis of speech 
disorder was confirmed during further examinations in 
September and October 1946 and in a November 1946 Medical 
Board report that recommended discharge.  

The post-service medical evidence establishes that the 
Veteran was diagnosed with minimal cognitive decline by a VA 
psychologist at the Bay Pine VA Medical Center (VAMC) in May 
2002.  He was similarly diagnosed with a cognitive disorder 
in December 2004 during a psychology consultation at the VAMC 
and following VA examinations in January 2005 and November 
2007.  Recent July and August 2009 VA examinations diagnosed 
vascular dementia based on the Veteran's complaints of memory 
loss, headaches, impaired speech, a nervous condition, and 
difficulty eating.  

Throughout the claims period, the Veteran has reported a 
continuity of symptomatology.  Numerous statements received 
from the Veteran describe how his memory loss, difficulty 
speaking, and other symptoms began after his 1945 head injury 
and have continued to the present day.  The record also 
contains lay statements from the Veteran's children noting 
his long history of memory problems.  The Veteran and his 
children are competent to report observable symptomatology 
such as memory loss, and the Board finds their statements are 
credible in light of the service records documenting the 
Veteran's head injury and the onset of residual symptoms.  

The record also contains medical evidence of a nexus between 
the Veteran's current vascular dementia and his in-service 
head trauma.  After examining the Veteran and reviewing the 
claims folder, the August 2009 VA examiner provided a medical 
opinion in support of the claim, based on the Veteran's post-
service reports of residual symptoms dating from 1947.  The 
examiner concluded that it was at least as likely as not that 
the Veteran's memory loss is caused by the head injury he 
sustained in 1945.  In addition, the July 2009 VA examiner 
noted that mild memory loss and sometimes migraine headaches 
could be caused by the residue of post-concussion syndrome 
and the Veteran's medical condition.  

Although there are no contemporaneous records available 
concerning the 1945 injury that the Veteran sustained as a 
Merchant Marine, service records from 1946 confirm that he 
incurred a head injury in May 1945 and the record establishes 
that the Veteran currently has vascular dementia.  In 
addition to the service treatment records from 1946 that tie 
the Veteran's symptoms then to the 1945 head injury, the 
Veteran and his family have also provided competent and 
credible evidence of continuity of symptomatology since then.  
Most recently, a VA physician has provided competent medical 
evidence of a nexus between the Veteran's current disability 
and his in-service head injury, concluding that the Veteran's 
memory loss is at least as likely as not caused by the 1945 
head injury.  With resolution of reasonable doubt in the 
Veteran's favor concerning the nexus element of the claim, 
see 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, all the 
elements necessary for establishing service connection are 
met.  The Veteran's claim for service connection for 
residuals of head trauma, diagnosed as vascular dementia, is 
granted.

Duties to Notify and Assist

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the Veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for residuals of head 
trauma, diagnosed as vascular dementia, is granted.



____________________________________________
Mary Gallagher
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


